Argued April 12, 1945.
In this case the essential facts are substantially the same as in Standard Motor Freight, Inc. etc. v. Pennsylvania Threshermenand Farmers' Mutual Casualty Insurance Company, 157 Pa. Super. 484,  43 A.2d 619, except that the defendant offered evidence that McFadden was not its writing agent. Again the defendant refused to account for the policy or explain what was done with it when issued. The only assignment of error is the refusal of the court below to enter judgment n.o.v. for the defendant. To this the defendant was not entitled as appears from the opinion filed this day in Standard Motor Freight, Inc. v. PennsylvaniaThreshermen and Farmers' Mutual Casualty Insurance Company,
supra.
Judgment affirmed. *Page 489